  Case 19-26335       Doc 39   Filed 09/14/20 Entered 09/14/20 16:49:37               Desc Main
                                  Document Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:     19-26335
QUIANA R. JACKSON,                            )
                                              )               Chapter: 13
                                              )
                                                              Honorable David D. Cleary
                                              )
                                              )
               Debtor(s)                      )

                             ORDER DISMISSING CHAPER 13 CASE

        THIS MATTER coming on for hearing on the Motion of Debtor to Voluntarily Dismiss
Chapter 13 Case, notice having been given to all parties entitled thereto, the Court being fully advised
in the premises:

  It is hereby ORDERED:

  1) Debtor's Chapter 13 Case is Dismissed.




                                                           Enter:


                                                                    Honorable David D. Cleary
Dated: September 14, 2020                                           United States Bankruptcy Judge

 Prepared by:
 Christine H. Clar, ARDC #6202332
 Attorney for the Debtor
 DAVID M. SIEGEL & ASSOCIATES, LLC
 790 Chaddick Drive
 Wheeling, IL 60090
 847/520-8100
 davidsiegelbk@gmail.com
